Order filed, January 06, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00981-CV
                                 ____________

             IN THE INTEREST OF J.F.M., A CHILD, Appellant


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-FD-1342


                                      ORDER

      The reporter’s record in this case was due October 18, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Stephanie Stathakos, the substitute court reporter, to file the
record in this appeal within 30 days of the date of this order.

                                   PER CURIAM